United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-1433
                                  ___________

Tomas Xorxe Tarce,                   *
                                     *
              Petitioner,            *
                                     * Petition for Review
       v.                            * of an Order of the
                                     * Board of Immigration Appeals.
            1
Mark Filip, Acting Attorney General *
of the United States,                * [UNPUBLISHED]
                                     *
              Respondent.            *
                                ___________

                            Submitted: January 30, 2009
                               Filed: February 4, 2009
                                ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Guatemalan citizen Tomas Tarce petitions for review of an order of the Board
of Immigration Appeals (BIA) affirming an Immigration Judge’s (IJ’s) denial of his
application for asylum, withholding of removal, and relief under the Convention
Against Torture (CAT).




      1
        Mark Filip has been appointed to serve as Acting Attorney General, and is
substituted as respondent pursuant to Federal Rule of Appellate Procedure 43(c).
       After careful review of the record, we conclude the decision of the IJ and the
BIA--that Tarce failed to establish either past persecution or a well-founded fear of
future persecution on account of a protected ground--is supported by substantial
evidence in the record as a whole. See Eta-Ndu v. Gonzales, 411 F.3d 977, 982-83
(8th Cir. 2005) (standard of review); see also Quomsieh v. Gonzales, 479 F.3d 602,
605 (8th Cir. 2007) (when BIA adopts IJ’s decision and adds its own reasoning, this
court reviews both decisions together). Because Tarce alleged the same factual basis
for all his claims, the conclusions that support the denial of his asylum claim also
support the denial of his withholding-of-removal and CAT claims. See Samedov v.
Gonzales, 422 F.3d 704, 708-09 (8th Cir. 2005).

      Accordingly, we deny the petition.
                     ______________________________




                                         -2-